721 N.W.2d 588 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lawrence K. YAHNE, Defendant-Appellant.
Docket No. 131326. COA No. 267933.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the April 7, 2006 order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the apparent discrepancy between the prosecutor's decision to dismiss the second count of the information, charging defendant with a second count of second-degree criminal sexual conduct, following the preliminary examination, and the April 12, 2002 judgment imposing sentence for two counts of second-degree criminal sexual conduct.
The application for leave to appeal remains pending.